1.  Applicant's amendment, filed 03/09/2022, is acknowledged.

2.  Claims 1-3, 6, 9, 13-18, 20-28 are pending and under consideration as they read on methods  of treating glaucoma.

3.  The following new ground of rejection is necessitated by the amendment submitted 03/09/2022.
 
4. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 
5.  Claims 1-3, 6, 13-16, 18, 21, 23-28   are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention for the same reasons set forth in the previous Office Action mailed 12/09/2021.

Applicant’s arguments, filed 03/09/2022, have been fully considered, but have not been found convincing.
 
Applicant asserts that amended claims 1 and 2 are directed to method claims comprising administering to a subject a specific type of FAM19A5 antagonist (i.e., an antibody, or an antigen-binding portion thereof, that specifically binds to a family with sequence similarity 19, member A5 ("FAM19A5") protein ("anti-FAM19A5 antibody")). Accordingly, amended claims 1 and 2 are not directed to a genus of anti-FAM19AS antibodies. Therefore, Applicant respectfully submits that based on current case law, the proper inquiry for assessing whether amended claims 1 and 2 satisfy the written description requirement does not hinge on the anti-FAM19AS5 antibodies themselves.   Instead, the proper inquiry is whether a skilled artisan would recognize that the inventors were in possession of the use of anti-FAM19AS5 antibodies to treat a glaucoma in a subject (amended claim 1) or to reduce, ameliorate, or inhibit inflammation associated with a glaucoma in a subject (amended claim 2) when the application was filed. Applicant respectfully submits that based on the disclosures provided in the present application, a skilled artisan would readily recognize that the inventors were in possession of the subject matter of amended claims 1 and 2.

For instance, at least ¶¶ [0143] to [0149] of the specification explicitly describes the use of anti-FAM19AS5 antibodies to treat glaucoma, as recited in amended claim 1. Similarly, ¶ [0143] of the specification also explicitly provides that reducing FAMI19AS activity (e.g., with the in vivo administration of an anti-FAM19AS5 antibody (e.g., as disclosed in the application, which can specifically bind to and reduce FAM19AS activity) "can improve retinal damage associated with glaucoma" (see Example 7), "can reduce the loss of retinal ganglion cell... and protect the nerve connections of the inner plexiform layer and the retinal nerve cells" (see Example 8), and can "treat[] glaucoma by suppressing the inflammation-mediated activation of microglia within the optic nerve head" (see Example 9). And, lastly, in addition to the 15 different anti-FAM19A5 antibodies provided in the present application (see, e.g., Tables 2 and 3), additional anti-FAM19AS antibodies that can bind to and reduce FAM19AS activity were known in the art (see, e.g., WO2013122408A1; and  (Exhibits A2 and B3).  At least based on such disclosures, Applicant submits that a killed artisan would recognize that the inventors were in possession of the claimed methods of amended claims 1 and 2 when the present application was filed. 

This is not found persuasive for the following reasons:
The instant claims encompass a method of treating that requires an antibody which is defined by the functional limitation “that specifically binds to FAM19A5”, delaying an onset of retinal nerve cell degeneration within the subject, reducing level of inflammation within the retinal and/or optic nerve of the subject and increasing a frequency of or reduces the loss of retinal ganglion cells or restores the number of retinal ganglion cells within a ganglion cell layer of the retinal of the subject.  It is noted that  FAM19A5 of SEQ ID NO: 2 is  125 amino acid in length.  It is well known in the art that the epitope binding site of an antibody is usually defined by no more than six to eight amino acids. Neither the instant specification nor the art of record shows that the majority of antibodies that bind to any one of the multitude of epitopes present in a protein having the sequence of FAM19A5  are capable of treating glaucoma, as is required for the operability of the claimed method. The required genus is not adequately described because neither the specification nor the art of record describes a representative number of species of antibody within the required genus. 
There is no evidence that knowledge of the chemical structure of an antigen gives the required kind of structure identifying information about the corresponding antibodies Applicants attempt to describe the invention by describing something that is not the invention: viz., the antigens to which the antibodies may bind.   There nothing in the disclosure that describes the antibodies as required by the test set forth in Ariad.

Moreover, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-FAM19A5 antibodies to demonstrate possession.    Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). The Court reiterated that adequate written description must “contain enough information about the actual makeup of the claimed products . . . .”  The Court simultaneously suggested that the “newly characterized antigen” test “flouts” section 112 because it “allows patentees to claim antibodies by describing something that is not the invention, i.e. the 

For instance, citing to Centocor, the Court analogized an antigen and antibody to a lock and a key.  For an antigen where there is only a finite number of binding antibodies, discovering those antibodies may be routine and conventional, and description of the antigen alone may be sufficient.  By contrast, for antigens with millions of keys, or millions of potentially binding antibodies, description of the antigen and even a couple of examples may be far from sufficient.
Artisans are well aware that knowledge of a given antigen (for instance FAM19A5) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al (J Mol Biol. 2003 Nov 14;334(1): 103-18) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the FICDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al (Protein Eng Des Sel. 2009 Mar;22(3):159-68) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al (J Immunol. 2004 Dec 15; 173(12):7358-67) disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document). As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure present within all antibodies that gives rise to the function of antigen binding. Further, given data such as that of Edwards et al. indicating the diversity of sequence bound in a population of antibodies that bind to a given antigen no number of species appears to reasonably representative of the breadth of the genus of antibodies that bind the given antigen. Indeed, Kanyavuz et al (Nat Rev Immunol. 2019 Jun; 19(6):355-368) teach that “Theoretically, under physiological conditions, the human immune system can generate BCRs with 1026 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 x 1014).
Given the claimed broadly class of antibodies and in the absence of sufficient disclosure of relevant identifying characteristics for the broadly claimed class of FAM19A5 antibodies, including the claimed functional characteristics set forth in the claims, the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims.      AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014), MPEP 2163.
 
Further, the specification at best describes plan for making FAM19A5 antibodies and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).

Claims 13 and 21 encompass a genus of anti-FAM19A5 antibodies that comprising up to 20% variation in the VH and VL of the antibodies including variation in the VHCDRs and VLCDRs.
The scope of the claims encompass antibodies with VH or VL that encompass variation (addition, deletion, substitution) in their CDRs.  The specification discloses that it is believed that the CDRs of the light and heavy chains are primarily responsible for the interaction and specificity of the antibody with antigen [0100]. The prior art disclose that 6 CDRs as being essential structure of antibody’s binding site, and thus when intact, would provide enough structure to define the antibody’s binding site (structure/function correlation) e.g., where amino acid substitutions can be made so as to change (e.g. 6CDR’s) or retain (e.g., constant or variable framework) antigen binding.   Neither the prior art nor applicant's disclosure defines sufficient representative antibodies and/or sufficient structure/function correlation between modifying the VL or VH regions of the disclosed antibody and the retention of a specific binding member that binds FAM19A5 to satisfy the WD requirement for the claims.

With respect to the recitation an antibody which does not comprise variations in the CDRs of the antibody, the Examiner directs Applicant's attention to the training material given by Bennett Celsa, Example 2: (Ab genus: modified CDR's) slides 34-40. Example 2 of the Training material (http://www.cabic.com/bcp/060209/BCelsa_WDA.ppt#959,2,Antibody Structure) which requires that the claims explicitly recite the binding antigen in addition to all 6 CDR regions for fulfillment of the written description requirements under § 112, 1. Slide 39 indicates that a claim encompasses antibodies with 6 intact CDRs as well as a subgenus of antibodies that encompass up to 10% variation (fragments and/or analogs) in the 6 CDRs lacks written description. Slide 40 provide the conclusion that, a single antibody species would not be deemed by one of skill in the art to be representative of a claim that defines an antibody that binds antigen X comprising at least 90%  homology to the 6 CDR of the VH and VL chains.


Applicants provide a functional description of the claimed anti-FAM19A5 antibodies- i.e., treating a glaucoma, reducing ameliorating, or inhibiting inflammation associated with a glaucoma- but Applicants do not identify any disclosure of a correlation between the claimed function and the structure of anti- FAM19A5 antibodies that perform that function. "[F]unctional claim language can meet the written description requirement when the art has established a correlation between structure and function." Id. "But merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species." Id.

The specification at [0263] analyzed 24 clones that bind to the FAM19A5 recombinant protein and show high absorbance and from the 24 clones, we obtained 13 scFv clones having unique sequences. After further selecting the clones, we obtained clone 1-65, 2-13, and 3- 2 having the highest affinity. 



The specification describes a method of screening for high affinity antibodies that decrease (see [0261]), however, there is no information regarding what structural features would likely be associated with the (i) delays an onset of retinal nerve cell degeneration within the subject; (ii) reduces a level of inflammation within the retina and/or optic nerve of the subject; (iii) increases a frequency of or reduces the loss of retinal ganglion cells or restores the number of retinal ganglion cells within a ganglion cell layer of the retina of the subject; or (iv) any combination thereof used in the treatment of glaucoma and/or in reducing or inhibiting inflammation associated with a glaucoma. Thus, the specification does not disclose a correlation between an antagonist/antibodies that (i) delays an onset of retinal nerve cell degeneration within the subject; (ii) reduces a level of inflammation within the retina and/or optic nerve of the subject; (iii) increases a frequency of or reduces the loss of retinal ganglion cells or restores the number of retinal ganglion cells within a ganglion cell layer of the retina of the subject; or (iv) any combination thereof used in the treatment of glaucoma and/or in reducing or inhibiting inflammation associated with a glaucoma and the structure of a putative antibody. 

Regarding the anti-FAM19A5 antibodies, while the specification only discloses 13 anti-FAM19A5 clones, the specification shows only 3 clones (1-65 (SEQ 17-19 and 29-31), 3-2 (SEQ 14-16 and 23-25), or 1-28 (SEQ 20-22 and 32-34) antibodies) have high affinity but those three antibodies are not shown to have the claimed function.  With respect to representative number of species,  
     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     Also, see MPEP 2163 II(A)(3)(a))(ii):

A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

41VTLDRDSSQPRRTIARQT58 of SEQ ID NO: 2 (see Example 2 of the Spec, page 79), yet the claims are directed to a genus of antibodies that bind the full length of the FAM19A5 of SEQ ID NO: 2 having 125 amino acid residues.  The specification fails to provide representative number of species the full within the claimed genus of anti-FAM19A5 antibodies.  The specification fails to disclose which anti-FAM19A5 antibody clone was used in the glaucoma treatment. 

Regarding, Example 4 of WO2013122408A is directed to the preparation of polyclonal FAM19A5 specific antibody used in immunocytochemistry assays.   Neither Exhibit A nor Exhibit B provide any anti-FAM19A5 antibodies that have the claimed attributes and would be used in the claimed method of treating glaucoma. 
The instant case is akin to In In re Peter C Gray several claims were appealed. Claim 15 is illustrative of the issued addressed: “15. A method of treating a hyperproliferative disease in a human subject comprising administering to the subject an amount of a selective targeting compound that is effective to inhibit Cripto signalling in hyperproliferative cells that express glucose regulated protein 78 (CRP78) on their surfaces and thereby reduce the cells’ proliferation, wherein the selective targeting compound is an antibody that binds within the sequence region defined by amino acids 19-68 of GRP78 and inhibits the formation of complexes between human Cripto and GRP78.”  In re Peter C Gray, Appeal 2017-001821 (US 12/615,033; decided November 30, 2018).  
In In re Peter C Gray , the examiner argued that the specification as filed disclosed only a single polyclonal antibody, and the polyclonal antibody was not representative of the claimed genus, which includes monoclonal antibodies. The PTAB found a lack of written description citing Sanofi v Amgen because the appellants attempted to describe the invention by describing something that is not the invention, i.e., the antigen.  The Board  concluded that the Examiner properly found that the claims do not comply with the written description requirement. 

Moreover, regarding the polyclonal antibodies, Busby et al (bioRxiv preprint first posted online May. 19, 2016; pages 1-26) teaches that problematically, however, polyclonal antibody lots are a limited resource, as each lot is raised from a different immunized animal. Each polyclonal batch consists of a highly complex population of individual antibody molecules, representing the unique response of that animal’s immune system. Some of these component antibody molecules will specifically target the epitope in question, but other molecules in this population may enrich for other non-target proteins. Different batches raised to the same target epitope will thus naturally differ in performance and must be validated before use. Critically, once exhausted, a polyclonal antibody lot cannot be reproduced (Lipman et al., 2005). To overcome these limitations, many scientists have advocated for the use of monoclonal antibodies (Baker, 2015, Bradbury and Pluckthun, 2015, Soll, 2014), as these antibodies are harvested from purified cell lines derived from a single immune cell. Thus, all monoclonal antibody lots are uniform and 

Applicant points to the Board's denial of PGR institution in Merck Sharp & Dohme Corp., v. Genentech, Inc., PGR2021-00036 (PTAB Jul. 24, 2021) ("Merck") further support that amended claims 1 and 2 satisfy the written description requirement. Similar to the current claims at issue, in Merck, representative claim 1 recited:

A method of treating or delaying progression of a cancer in an individual, the method
comprising administering to the individual an effective amount of (1) a PD-L1 binding
antagonist that inhibits the binding of PD-L1 to PD-1 and/or B7-1, a PD-1 binding antagonist that inhibits the binding of PD-1 to PD-L1 and/or PD-L2, or a PD-L2 binding antagonist that inhibits the binding of PD-L2 to PD-1 [collectively, referred to as "PD-1 axis binding antagonists"] and (ii) an antigen that inhibits and/or blocks the interaction of CD226 with TIGIT, wherein the agent is an inhibitory anti-TIGIT antibody or antigen-binding fragment thereof [referred to as "TIGIT antagonist"]. (Emphasis added).

The Petitioner alleged that the above claim lacked written description, because the specification failed to adequately describe at least the following: "the claimed TIGIT antagonists [and] the genus of PD-1 axis binding antagonists." Merck, at pages 11-12. According to the Petitioner, all the claims at issue required the co-administration of a PD-1 axis binding antagonist and a TIGIT antagonist, "all of which are described in the claims in terms of their respective function." /d., page 12, 2" paragraph. The Petitioner further alleged that the specification "describes only a single antibody that meets the functional requirements of the claims" and fails to provide "any information about the structural-functional relationships" for the antagonists at issue. /d., page 13.

In denying PGR institution, the Board agreed with the Patent Owner, who had asserted that the Petitioner's arguments "suffer[ed] from a fundamentally false premise: that the challenged claims are directed to genera of compounds" and that "where the novelty of the invention is a method of treatment and not a compound, the written description requirement focuses on whether the inventor possessed the invention of administering the recited compounds in order to treat the disease at issue." Id., page 15 (emphasis added). The Board also agreed with the Patent Owner in that the "Petitioner's focus on what the Specification [] alone teaches concerning the genera of compound misses the mark because [Petitioner fails to address known classes of compounds in the prior art that could be used in the claimed methods." /d., page 20, last paragraph.

Exhibit A and B document the same “human monoclonal antibody MAB5148” was available as of 2008 and 2010.  The Examiner notices that the antibody (Monoclonal Rat IgG1 Clone # 463102) is not a human antibody but rather a rat antibody that recognizes human FAM19A5 (has reactivity to human antigen) and used only for detection.

In re Giolito, 530 F.2d 397, 188 USPQ 645 (CCPA 1976).  Importantly the fact pattern in the PGR2021-00036 is different than the fact pattern in the instant application.  Each case is different and must be decided on its own facts.  In the instant case, unlike PGR2021-00036,  the specification fails to provide a genera of anti-FAM19A4 antibodies having the claimed functional and therapeutic properties and the skilled in the art would not know about other genera of anti-FAM19A5 antibodies that would be used in the claimed method. The WO2013122408A and the Exhibits A & B fail to identify other anti-FAM19A5 having the claimed functional and therapeutic attributes.  No other anti-FAM19A5 antibodies are known to persons of skill in the art would have the claimed functional and therapeutic properties.  Applicant fails to point to evidence of examples of these general anti-FAM19A5 antibodies having the claimed functional and therapeutic attributes.  It is unclear which, if any, of the functional limitations in the claims are purportedly met by the antibody described in the WO2013122408A and the Exhibits A & B.

 The written description standard set out in Ariad applies to antibodies. See Amgen, Inc. v. Sanofi, 872 F.3d 1367, 1376-79 (Fed. Cir. 2017) ( applying the Ariad standard to antibodies claimed based on their binding and blocking activities); Abb Vie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 1298-1300 (Fed. Cir. 2014) (same).

The claims here are directed to methods of using antibodies, rather than the antibodies themselves, but the same standard applies with regard to the written description requirement. See University of Rochester v. G.D. Searle & Co., 358 F.3d 916,926 (Fed. Cir. 2004):

Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.

In University of Rochester, the "claimed method depend[ed] upon finding a compound that selectively inhibits PGHS-2 activity. Without such a compound, it is impossible to practice the claimed method of treatment." Id. ( citation omitted). Similarly here, the claimed methods cannot be practiced without antibodies having the inhibiting or blocking activities recited in the claims. Appellant's argument that the claims are adequately described because they are directed to a method, not a composition of matter, is therefore unpersuasive.

The Specification fails to describe structural features common to members of the genus that would allow a skilled artisan to distinguish antibodies encompassed by the claim language from other antibodies. The Specification fails to disclose any correlation between the structure and function of the antibodies encompassed by the claim language. Therefore, the Specification fails to describe the antibodies required to practice the claimed method in a manner that reasonably . 

6.  Claims 9, 17, 20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 14, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644